Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The prior art of record and newly cited reference fails to disclose, teach and/or suggest the invention as claimed.
 	Alwattari et al. (US 2016/0289526 A1) teaches a completion fluid referring to fluids or slurries used downhole during the completion phase of a well, including cementing compositions [0053] comprising: a salt water [0068-0069], cement [0117], clay [0118], accelerator [0118], a defoamer [0148], a chelating agent [0219], and alkali metal base [0114].  The reference of however, fails to disclose a swellable clay, a set accelerator, a chelating agent at about 0.01% to about 5% by weight of the water (BWOW);  and an alkali metal base at about 0.01% to about 5% BWOW, wherein the chelating agent and alkali metal base reduce the negative effect of the water on hydrating swellable clays.  
	Therefore, the prior art of record and newly cited reference fail to disclose, teach/and or suggest the invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SILVANA C RUNYAN/            Primary Examiner, Art Unit 3674                                                                                                                                                                                            	06/15/2021